DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. 102017000122280 filed in Italia on 10/27/2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: for example the applicant uses non-English terms like “directrices”, … 
Applicant is advised to carefully re-write such terminologies in the specification and to use clear, concise and exact phrases for the claim limitations.

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-32 and 34 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Such claim limitation(s) is/are: “regulating means” in claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 18, 21-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 20100149182 A1) hereinafter Butler.
Regarding claim 18 (as best understood by the examiner),
Butler teaches a light field volumetric device for displaying images or flows of fluctuating and stereoscopic 3D images (The volumetric display creates a 3D light field of an object to be displayed, Abstract; Figs. 3 and 10; [0001][0002]) comprising:
emitting means configured for transmitting a beam of light rays in first directions representing a two-dimensional image flow (The projector 101 may be any suitable type of projector and the projector used may be dependent upon the required frame rate “e.g. based on the number of viewing angles and the refresh rate” [0021][0024]; Fig. 3); 
a reflection system, coupled to said emitting means, in turn comprising: 
first concave reflecting means configured to receive said beam of light rays and to reflect said beam in second directions obtained as a function of said first directions and of a first conformation of the first concave reflecting means (arrangement of parabolic “or paraboloid” mirrors 311, 312 [0033], Figs. 3 and 10);
second concave reflecting means configured to receive said beam of light rays along said second directions and to reflect said beam in third directions obtained as a function of said second directions and of a second conformation of the second concave reflecting means (arrangement of parabolic “or paraboloid” mirrors 311, 312 [0033], Figs. 3 and 10);
wherein said first concave reflecting means is mounted, with respect to said second concave reflecting means, with concavities facing one another and coaxial (arrangement of parabolic “or paraboloid” mirrors 311, 312 [0033], Figs. 3 and 10);
 (main axis of the system, Fig. 10; [0044][0045]);
 wherein said first concave reflecting means and said second concave reflecting means, or prolongations thereof, intersect along an intersection curve lying on a reference plane perpendicular to said azimuth axis of the reflection system (system on Fig. 10);
wherein said first concave reflecting means comprises at least one aperture configured so that said beam of light rays, reflected by the second concave reflecting means, exits from said reflection system along said third directions through said at least one aperture  (The upper parabolic mirror 311 has an aperture 313 in its base [0033]; Figs. 3 and 10);
wherein an image generated as a function of the beam of light rays is perceivable by an observer, located at a positioning distance with respect to said second concave reflecting means, when the observer looks towards said secondPreliminary AmendmentAttorney Docket: P2494-USApril 24, 2020 Page 5concave reflecting means along two visual cones having respective directrices (A viewer sees a 3D image because they can see more than one view concurrently “e.g. one with each eye” [0021]; When viewed by a viewer 314, however, the 3D image appears to `sit` or `float` just over the aperture 313, e.g. in a position indicated 315 in FIG. 3 [0033]; implied/obvious by the 3D virtual image); 
wherein vertices of the two cones coincide with the observation points of the observer (implied/obvious the cone of view has the vertices of the eyes of the viewer [0021][0025]-[0028][0033][0041][0044]);
and wherein said cones intersect said second concave reflecting means along respective distinct curves having respective areas (implied/obvious by the 3D virtual image [0021][0025]-[0028][0033][0041][0044]);
“processor, Fig. 12” configured to calculate said positioning distance “viewing height” (using the known user positions “as a result of the head/eye tracking” to determine viewing height and project corrected images of the object [0029][0047]), along a reference direction defined as a function of said directrices and of said third directions (The examiner is not clear about these directrices, and whether it is calculated once or the system keep calculating for different vertical positions of the viewers. It is KSR obvious to define this positioning distance using alternative methods or parameters); and 
regulating means configured to vary said reference direction for determining a superposing measurement of said areas, thus forming a visual effect of said image as a three- dimensional image, fluctuating and stereoscopic about a fluctuation point for said observer located at said calculated positioning distance (rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0047]-[0050]; claims 4-6).

Regarding claim 21,
Butler teaches all the limitations of claim 18, as outlined above.
Butler further teaches wherein vertices of the two cones coincide with the observation points of the observer, said observation points having a mean observation point and a predefined distance (implied/obvious the cone of view has the vertices of the eyes of the viewer and the observer receive the 3D object at specific distance [0021][0025]-[0028][0033][0041][0044]);.  

Regarding claim 22, is rejected under the same reasoning as claim 18, where Butler teaches using the known user positions “as a result of the head/eye tracking” to determine viewing height and project corrected images of the object [0029][0047]. The examiner is not clear about these directrices, and whether it is calculated once or the system keep calculating for different vertical positions of the viewers. It is KSR obvious to define this positioning distance using alternative methods or parameters

Regarding claim 23,
Butler teaches all the limitations of claim 18, as outlined above.
Butler further teaches said first concave reflecting means is mounted superiorly with respect to said second concave reflecting means with respective concavities facing one another and coaxial, wherein said reference plane separates the first concave reflecting means from the second concave reflecting means; or said aperture is carried out at a focus of said second concave reflecting means ([0033]; Fig. 3).

Regarding claim 24,
Butler teaches all the limitations of claim 18, as outlined above.
Butler further teaches said regulating means is configured to vary said reference direction for setting, for each said observer, a measurement of said superposing in a viewing range comprised between: a first lower limit measurement of superposing below which said observer is prevented from having a stereoscopic view; and a second upper measurement limit above which said observer perceives said images as substantially identical (rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0021][0026][0033][0047]-[0050]; claims 4-6. It is implied/obvious to set the limits for the stereoscopic effect).
 
Regarding claim 25-27, are rejected under the same reasoning as claim 24, where Butler teaches floating images of the object according to the direction and distance of the viewer.

Regarding claim 28,
Butler teaches all the limitations of claim 18, as outlined above.
Butler further teaches wherein said regulating means comprises electromechanical regulating means configured to regulate the position of said reflection system, or on support means of said reflection system, configured to support said reflection system; and a control unit configured to control said regulation of said reflection system (rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0047]-[0050]; claims 4-6).

Regarding claim 29,
Butler teaches all the limitations of claim 28, as outlined above.
Butler further teaches said support means comprises at least one of mechanic, pneumatic or electromagnetic means (e.g. by mounting it on a rotation stage 404, which may, for example, be a PC cooling fan [0036] rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0047]-[0050]; claims 4-6).

Regarding claim 30,
Butler teaches all the limitations of claim 28, as outlined above.
Butler further teaches 
a first rotation angle of the reference plane, obtained by rotating the reference plane about a fixed rotation axis corresponding to the intersecting line between said reference plane and a first plane passing through said observation points and through said intersection point; 
a second rotation angle of said reference plane, obtained by rotating the reference plane about a fixed rotation axis corresponding to said azimuth axis; 
a measurement of a first translation of said reflection system so that said reflection system translates along any straight line belonging to the improper beam of parallel lines lying on said first plane and perpendicular to said reference direction; 
a measurement of a second translation of said reflection system so that said reflection system translates along any one straight line parallel to said reference direction; and 
a measurement of a third translation of said reflection system so that said reflection system translates along any one straight line parallel to said azimuth axis (rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0047]-[0050]; claims 4-6).  

Regarding claim 31, is rejected under the same reasoning as claim 30 (rotating display 511 and the combination of the projector 101 and angled diffuser 102 with directional filter 103 on Figs. 3 and 10; [0047]-[0050]; claims 4-6).  

Regarding claim 33 “similar device” and 36 “method”, is rejected under the same reasoning as claim 18 “device”.
Please note: claim 33 is better in terms of clarity compared to claim 18.


Regarding claim 34,
Butler teaches all the limitations of claim 18, as outlined above.
Butler further teaches  receiving means of a digital televisual signal; and receiving said digital televisual signal, wherein said emitting means is configured to receive an input signal defined as a function of the digital televisual signal and emit a beam of light rays representing a two-dimensional image flow defined as a function of said input signal, and Preliminary AmendmentAttorney Docket: P2494-USApril 24, 2020Page 11the light field volumetric device is configured to form a visual effect of a three-dimensional image, fluctuating and stereoscopic about said fluctuation point for said observer located at a calculated positioning distance ([0029]-[0033]).  

Regarding claim 35 “similar device”, is rejected under the same reasoning as claim 34 “device”.

Claims 19-20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Butler and in view of Monroe (US 5257130 A) hereinafter Monroe.
Regarding claim 19,
Butler teaches all the limitations of claim 18, as outlined above.
Butler did not explicitly teach emitting means is offset with respect to said azimuth axis.  
Monroe teaches emitting means is offset with respect to said azimuth axis (Figs 1, 2 and 6; claims 1-8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Monroe to the teachings of Butler. The motivation for such an addition would be KSR obvious alternative methods/components to change the place/direction of the light source.

Regarding claim 20,
Butler and Monroe teaches all the limitations of claim 19, as outlined above.
Butler further teaches emitting the beam of light rays via a first portion of emitting means arranged at a first mean distance from the reference plane (Fig. 3). 
Butler did explicitly teach emitting means further comprises a second portion arranged at a second distance from the reference plane, wherein the second mean distance is smaller than the first mean distance, and the second portion of emitting means is black or dark.  
Monroe teaches emitting means further comprises a second portion arranged at a second distance from the reference plane, wherein the second mean distance is smaller than the first mean distance, and the second portion of emitting means is black or dark (As shown in Figs. 1 and 4, the enclosure 28 comprises a solid back wall 30 and two solid side walls 32 extending vertically from the floor or other horizontal support 34.  The top wall 36 is horizontal and supports the real object source 12 in the focus region of the primary reflector 18.  The enclosure 28 further includes a vertical front wall 38 having an opening 40 through which the converging light rays 26 may pass from the secondary reflector 20 to form the real image 16 at a location outside the enclosure 28.  The size of the enclosure 28 and its opening 40 may be appropriately designed in relation to the relative size of the real object source 12 and optical system 14 for producing the real image 16, Col. 5 Line 62 to Col. 6 Line 12).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Monroe to the teachings of Butler. The motivation for such an addition would be to improve the clarity and sharpness of the real image by shielding the real object source and optical system from unwanted ambient light (Col. 5 Line 62 to Col. 6 Line 12).
Regarding claim 32, is rejected under the same reasoning as claim 19, where it is KSR obvious alternative methods/components to change the place/direction of the light source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419